Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-27-2006

Guifarro v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4694




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Guifarro v. USA" (2006). 2006 Decisions. Paper 1385.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1385


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      No: 04-4694

                               MARCO A. GUIFARRO,
                                   Appellant

                                                v.

                          UNITED STATES OF AMERICA;
                         PATRICK O. PRICE; DEPARTMENT
                          OF THE ARMY; JOHN DOES 1-5

                      Appeal from the United States District Court
                              for the District of New Jersey
                                 (Civ. No. 03-cv-01741)
                    Trial Judge: Ronald J. Hedges, Magistrate Judge *

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   February 3, 2006

                  Before: McKEE, SMITH and VAN ANTWERPEN,
                                  Circuit Judges

                            (Opinion filed: March 27, 2006)

                                       OPINION

McKEE, Circuit Judge.

      Marco A. Guifarro appeals from the Magistrate Judge’s finding in favor of the




      *
       The parties consented to the Magistrate Judge’s jurisdiction pursuant to 28 U.S.C.
§ 636(c).

                                            1
United States in his action under the Federal Tort Claims Act,1 and from the Magistrate

Judge’s denial of his motion for a new trial. For the reasons that follow, we will affirm.

       Since we write primarily for the parties, we need only recite as much of the facts

and procedural history as are helpful to our brief discussion of this appeal. The trial court

specifically found that “[a]t no time relevant to the accident did plaintiff have a green

signal or it[s] equivalent.” App. 2. It further found that Guifarro attempted to cross the

intersection against a signal in disregard of oncoming traffic, and that he failed to observe

the government automobile. Thus, the trial court concluded that Guifarro was negligent.2

       On appeal, Guifarro does not argue that the trial court’s findings were clearly

erroneous. Instead, he argues that the trial court failed to address certain issues relative to

the negligence of the government driver, viz., that he was late for an appointment; that he

was driving in excess of the speed limit; that he was talking to a passenger in the

automobile; and that he was not alert while driving. However, the trial court did consider



       1
         “Congress passed the Federal Tort Claims Act in 1946 to provide a means by
which the federal government could, like other employers, be held liable for the torts of
its employees committed within the scope of employment.” Osborne M. Reynolds, Jr.,
The Discretionary Function Exception of the Federal Tort Claims Act: Time for
Reconsideration, 42 Okla. L. Rev. 459 (1989). Under the Act, the state law which would
determine the liability of “a private individual under like circumstances” applies to the
liability of the United States. 28 U.S.C. § 2674. Because the accident occurred in New
Jersey, New Jersey law applies. Rodriquez v. United States, 823 F.2d 735, 739 (3d Cir.
1987).
       2
       We review the trial court’s findings of fact for clear error. Fed.R.Civ.P. 52(a).
Our review of the trial court’s conclusions of law is plenary. North Penn Gas Co. v.
Corning Natural Gas Corp., 897 F.2d 687, 688 (3d Cir. 1990).

                                               2
those issues and expressly found that any negligence on the part of the driver did not

equal or exceed Guifarro’s own negligence. App. 2-3. Those findings are fully

supported by the record. Accordingly, that finding was not clearly erroneous, and the

court did not err in concluding that Guifarro’s own negligence defeated this claim.

       Moreover, because we conclude that the verdict is not against the weight of the

evidence and a miscarriage of justice does not result from it, the district court did not

abuse its discretion in denying Guifarro’s motion for a new trial.3

       For all of the above reasons, we will affirm the trial court.




       3
        A new trial should be granted only when the verdict is contrary to the weight of
the evidence or when a miscarriage of justice would result if the verdict were to stand.
Williamson v. Consolidated Rail Corp., 926 F.2d 1344, 1352 (3d Cir. 1991). A trial
court's decision on a motion for a new trial is reviewed for an abuse of discretion.
Roebuck v. Drexel University, 852 F.2d 715, 735 (3d Cir. 1988).

                                              3